Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.

Park et al (US 2018/0205613 A1) teaches an information processing apparatus for controlling a plurality of nodes mutually coupled via a plurality of cables, the apparatus comprising: a memory; a processor coupled to the memory, the processor being configured to cause a first node to execute first processing to extract coupling relationship between the plurality of nodes, the first node being one of the plurality of nodes, sequentially allocated from each of the plurality of nodes, the first processing allocating unique coordinate information to the first node and allocates common coordinate information to nodes excluding the first node; the first node to transmit first information to each of the cables coupled to the first node; and executing identification processing that identifies a node having received the first information as neighboring node coupled to one of the plurality of cables coupled to the first node.

Lester et al. (US 20170370808 A1) teaches an apparatus is provided for analysis of a leading edge rib of a fixed leading edge section of an aircraft wing. The apparatus may identify geometric or inertial properties of a plurality of stiffeners of the rib and determine a structural integrity of the leading edge rib under the external load. Identifying the properties may include, extracting a section cut of the geometry that corresponds to and has one or more properties of the respective stiffener, and identifying the properties of the cross-section and thereby the respective stiffener based on a correlation of the cross-section to a generic profile of a plurality of different cross-sections.

The combination of prior art of record does not expressly teach or render obvious the limitations of “allocates first coordinate information to the first node and allocates, to each adjacent node, second coordinate information indicating a coordinate value same as all nodes adjacent to the first node; generates, for each of the plurality of communication ports included in the first node, first information including a first item indicating the first node and a second item indicating the each of the plurality of communication ports to be used for transmitting of the first information;  sequentially outputs, the generated corresponding first information to each adjacent node of the plurality of nodes, each of the plurality of nodes being configured to update network configuration information in response to receiving of the first information from the first node; combines the collected network configuration information from the plurality of nodes to generate the combined network configuration information, and identifies, for each of the plurality of nodes, connection relations between the each of the plurality of nodes and respective adjacent nodes in each of the N directions in the N-dimensional torus structure”, when taken in the context of the claims as a whole, as recited in claim independent claims 1, 7 and 8 were not disclosed in the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 8:00 - 18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195